Exhibit 10.2

AMENDMENT NO. 3 TO
COLLABORATIVE DEVELOPMENT AND LICENSE AGREEMENT

This Amendment No. 3 (this “Amendment No. 3”) to the Collaborative Development
and License Agreement entered into as of July 7, 2006 (the “Agreement Effective
Date”), as amended as of August 23, 2006 and December 10, 2014 (the “Agreement”)
by and between ImmunoGen, a Massachusetts corporation with its principal place
of business at 830 Winter Street, Waltham, Massachusetts 02451, USA
(“ImmunoGen”) and Biotest AG, a corporation organized under the laws of Germany
having an address of Landsteinerstrasse 5, D-63303 Dreieich, Germany (“Biotest”)
is dated as of October 26, 2017.

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.

WHEREAS, on the Agreement Effective Date, ImmunoGen and Biotest entered into the
Agreement for the purpose of Developing and Commercializing Licensed Products
derived from the conjugation of Biotest’s proprietary CD138 Antibodies with
ImmunoGen’s maytansine derivatives; and

WHEREAS, by the present stage of the collaboration, joint development activities
have become less intense and the need for coordination between the Parties has
decreased;

WHEREAS, the Parties hereto desire to amend the Agreement with regard to
the frequency and format of JDC meetings;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

1. In order to keep the effort and time for JDC meetings at an appropriate
reasonable level while accounting for the parties' need for coordination of
development activities and exchange of information, Section 2.2.3 of the
Agreement is hereby amended by:

a) deleting the sentence "In no event shall the JDC meet less frequently than
four (4) times in each Calendar Year". 

b) adding the following at the end of such provision: "If both parties determine
and agree to have JDC meetings less frequently, they shall establish an amended
schedule and format for the meetings in writing (s. Section 2 of this Amendment
No. 3).

2. The Parties hereby agree that until further notice, JDC meetings shall be
held once in a calendar year by teleconference or videoconference between the
Alliance Managers. Participation of JDC members is not mandatory, but the
minutes of such JDC meeting shall be signed by every JDC member.



1

ImmunoGen  Confidential

--------------------------------------------------------------------------------

 



3. The Parties hereby confirm and agree that, except as amended hereby, the
Agreement remains in full force and effect and is a binding obligation of the
Parties hereto.  This Amendment No. 3 may be executed simultaneously in
counterparts, each of which shall be deemed an original.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 3 to be executed
by their duly authorized representatives.

 

IMMUNOGEN, INC.Biotest AG

 

By: /s/ Peter WilliamsBy: /s/ H. Geissler-Schuetter

Name: Peter WilliamsName: Heidrun Geissler-Schuetter, PhD

Title: Vice PresidentTitle: Director, Business Development

 

By: /s/ U. Burkhard

Name: Ulrike Burkhard

Title: General Counsel

2

ImmunoGen  Confidential

--------------------------------------------------------------------------------